DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 5, the recitation, “wherein a distance from each of the plurality of different positions to an image formation position on the second portion is a half of corresponding one of the different recording media sizes in the orthogonal direction, the image formation position determined by the apparatus positioning reference” is unclear because it is not clear what the applicant is referring.  It appears 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winston (US Patent 7,434,509).
	With respect to claim 1, Winston teaches a jig (22, 22b, Column 2, Lines 58-64, Column 4, Lines 45-50) for an image forming apparatus (24) that forms an image on a recording medium (26) while being moved in a scanning direction, the jig comprising: 
a first portion (refer to marked-up Figure 11 in the detailed action) extending in a first direction to be aligned with the scanning direction (refer to marked-up Figure 11 in the detailed action), the first portion (refer to marked-up Figure 11 in the detailed action) st Portion of the jig is considered to be an apparatus positioning reference) extending in the first direction, the apparatus positioning reference (note: the outer edge of the 1st Portion of the jig as shown in marked-up Figure 11 in the detailed action is considered to be an apparatus positioning reference) being a reference in positioning the image forming apparatus (24) in an orthogonal direction orthogonal to the scanning direction (note: the image forming apparatus is flush with the upper surface of the first portion and is positioned in an up/down direction to the left/right directions. If the L-shaped jig is moved down then there will be a different position by the placement of the L-shaped jig); and 
a second portion (refer to marked-up Figure 11 in the detailed action) extending in a second direction orthogonal to the first direction (refer to marked-up Figure 11 in the detailed action), the second portion including a jig positioning reference (note: refer to Figure 1 and/or Figure 4 for jig positioning references indicated by indication lines 58a, 58b) being a reference in positioning the jig relative to the recording medium in the orthogonal direction (Column 3, Lines 38-65).
[AltContent: textbox (1st Portion)][AltContent: arrow][AltContent: textbox (Scanning Start Position Reference: Outer Edge of 2nd  Portion)][AltContent: textbox (2nd Direction)][AltContent: textbox (2nd Portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Image Formation Start Position Indicator)][AltContent: textbox (Image formation position indicator )][AltContent: arrow][AltContent: textbox (Apparatus Positioning Reference: Outer Edge of 1st Portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st Direction: Scanning Direction)][AltContent: arrow]
    PNG
    media_image1.png
    354
    383
    media_image1.png
    Greyscale

With respect to claim 2, it is noted that the particular “medium position indication” is a functional recitation of a desired mode of operation (see MPEP 2114(1)) and does not further define the structure of the jig apparatus per se.  However, a jig apparatus with any type of alignment scales, dimensions, indicators, indicia, lines, marks, etc. on the jig apparatus can be considered to be a “medium position indication”. Furthermore, it is noted that the jig apparatus of Winston teaches the provision of jig positioning reference indicia 58a, 58b (Column 3, Lines 38-65) and as shown in Figures 1 and 4 on the jig apparatus that can be considered medium position indications. Additionally, in the broadest reasonable interpretation the ends of the 1st support and 2nd support of the jig apparatus can be considered to be a “medium position indication”. Therefore, since Winston teaches all the structure of the jig as recited, it thereby meets the claim language.    

With respect to claim 4, it is noted that the particular “jig position reference” as recited corresponds to different recording media sizes 130 that are different from each other in an orthogonal direction length as discussed in the last paragraph on page 23 and the 1st paragraph on page 24 in applicant’s disclosure.  Therefore, the different recording media sizes are a functional recitation of a desired mode of operation (see MPEP 2114(1)) and do not further define the structure of the jig apparatus per se.  However, a jig apparatus with any type of alignment scales, dimensions, indicators, indicia, lines, marks, etc. on the jig apparatus can be considered to be a “jig position reference that are disposed at each of a plurality of different positions different in distance”. Furthermore, it is noted that the jig apparatus of Winston teaches the provision of jig positioning reference indicia 58a, 58b (Column 3, Lines 38-65) and as shown in Figures 1 and 4 on the jig apparatus that can be considered “jig position reference that are disposed at each of a plurality of different positions different in 
With respect to claim 5, it is noted that the particular “plurality of different positions corresponding to different recording media sizes” is a functional recitation of a desired mode of operation (see MPEP 2114(1)) and does not further define the structure of the jig apparatus per se.  Therefore, since Winston teaches all the structure of the jig as recited, it thereby meets the claim language”.
With respect to claim 6, Winston teaches an image formation position indicator (refer to marked-up Figure 11 in the detailed action, note that any of the lines, scales, marks, other edges, surfaces, etc. can be an image formation position indicator in that it is capable of being use to align the position of the image forming apparatus) configured to indicate an image formation position in the orthogonal direction at which an image is to be formed by the image forming apparatus (24) being positioned with reference to the apparatus positioning reference (note: the outer edge of the 1st Portion of the jig as shown in marked-up Figure 11 in the detailed action is considered to be an apparatus positioning reference).



[AltContent: textbox (One line space indication )][AltContent: textbox (Smallest lines indicate scanning direction reference line )][AltContent: arrow][AltContent: textbox (Orthogonal Direction Reference Line)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]                                                   
    PNG
    media_image2.png
    645
    227
    media_image2.png
    Greyscale

With respect to claim 8 and the particular limitation “the at least one line space indication has a different form from a form of the image formation position indicator,” note that lines, scales, marks, etc. that are not identical in size, shape, thickness, etc. can be considered to have different “forms” as broadly recited. Therefore, since Winston st and 2nd portions, it can be considered to meet the claim language as recited.
	With respect to claim 9, Winston teaches the one line space distance is set to a length of an image forming section of the image forming apparatus in the orthogonal direction (note: the image forming apparatus 24 travels along the second portion from one end to another end as shown in Figure 11 and the line space indications as shown in marked-up Figure 1 are spaced from one end to another end of the second portion.  .
	With respect to claim 10, Winston teaches the at least one line space indication includes a plurality of line space indications corresponding to a plurality of lines (refer to marked-up Figure 1 in the detailed action); and wherein the second portion further includes a plurality of auxiliary indications smaller in size than the plurality of line space indications and respectively disposed between adjacent two of the plurality of line space indications (refer to smaller lines adjacent to the line space indication lines as disclosed in marked-up Figure 1 in the detailed action).
	With respect to claim 11, Winston teaches image formation start position indicator configured to indicate an image formation start position on the recording medium in the scanning direction (refer to marked-up Figure 11 in the detailed action), the image formation start position at which image formation by the image forming apparatus is started in a state in which the image forming apparatus is positioned at a predetermined scanning start position in the scanning direction (note: Winston teaches an image formation start position indicator as indicated by marked-up Figure 11, therefore an image formation start position limitation is taught and additionally teaches a 
	With respect to claim 12, Winston teaches the image formation start position is a position where a front end of the image forming apparatus in the scanning direction is located in a state in which the image forming apparatus is positioned at the predetermined scanning start position in the scanning direction (note: Winston teaches an image formation start position indicator as indicated by marked-up Figure 11, therefore an image formation start position limitation is taught and additionally teaches a “a predetermined scanning start position” to the extent that the limitation has been defined in the claims).
	With respect to claim 13, Winston teaches the image formation start position is a position where an image forming section of the image forming apparatus is located in a state in which the image forming apparatus is positioned at the predetermined scanning start position in the scanning direction (note: Winston teaches an image formation start position indicator as indicated by marked-up Figure 11, therefore an image formation start position limitation is taught and additionally teaches a “a predetermined scanning start position” to the extent that the limitation has been defined in the claims).
	With respect to claim 14, Winston teaches a scanning start positioning reference (refer to marked-up Figure 11 in the detailed action) configured to set the image forming apparatus at a predetermined scanning start position in the scanning direction, the predetermined scanning start position from which the image forming apparatus starts scanning in the scanning direction (note: Winston teaches a scanning start positioning reference as indicated by marked-up Figure 11, therefore “a predetermined scanning 
	With respect to claim 16, Winston teaches orthogonal-direction reference line extending along the orthogonal direction (refer to marked-up Figure 1 in the detailed action); and at least one scanning-direction reference line extending along the scanning direction (refer to marked-up Figure 1 in the detailed action).
With respect to claim 20, Winston teaches an image forming system comprising: 
an image forming apparatus (24) configured to form an image (126a, 126b) on a recording medium (26, Figure 11) while being moved in a scanning direction; and the jig (22, 22b) according to claim 1, to position the image forming apparatus (Figure 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Winston (US Patent 7,434,509).
With respect to claim 15, Winston teaches a friction portion (78) disposed on a contact face of the jig (22, 22b) to contact one of a surface of the recording medium (26) and a face of a table on which the recording medium is placed (Column 5, Lines 6-10 and note it is inherent that the jig is positioned on a surface such as a table as shown in 
However, the use of a friction portion with a surface made of a material higher in a friction coefficient than another surface is well known in the art.  One skilled in the art before the effective filing date would have recognized that providing a friction portion made of a material higher in a friction coefficient with one of a surface contact surface such as a table than a contact face of a jig to provide a surface resistance with a surface such as table surface.
It would have been obvious to one of ordinary skill in the art to provide a jig with a friction portion made of a material higher in a friction coefficient with one of a contact surface than a contact face of a jig to provide a surface resistance in order to prevent movement such as a sliding movement of the jig thereby preventing the jig from falling off a surface such as a table surface.

5.	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Winston (US Patent 7,434,509) in view of Revell (US Publication 8,117,760).
	With respect to claim 17, Winston teaches the apparatus positioning reference (note: the outer edge of the 1st Portion of the jig is considered to be an apparatus positioning reference), however does not teach the apparatus positioning reference is contacts an inserted portion of the image forming apparatus, from both sides in the orthogonal direction, to regulate the position of the image forming apparatus in the orthogonal direction.

[AltContent: textbox (Inserted portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    168
    587
    media_image3.png
    Greyscale

	In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effecting date of the invention to modify the jig of Winston to provide an apparatus positioning reference that contacts an inserted portion of the jig as taught by Revell so as to provide a jig that allows for better tracking of an image forming apparatus that can be additionally secured at any desired location along the jig.
	With respect to claim 18, Winston teaches the apparatus positioning reference (note: the outer edge of the 1st Portion of the jig is considered to be an apparatus positioning reference), however does not teach the apparatus positioning reference that is a groove extending in the first direction to be aligned with the scanning direction, the groove configured to receive the inserted portion of the image forming apparatus.
Revell teaches an apparatus positioning reference (26, 26’, 26’’) that is a groove (Column 3, Lines 21-24, Lines 33-37) extending in the first direction to be aligned with the scanning direction, the groove configured to receive the inserted portion of the image forming apparatus (Figure 1b).

	With respect to claim 19, Revell teaches jig set for an image forming apparatus, the jig set comprising: the jig according to claim 17; and an attachment to be attached to the image forming apparatus, the attachment including the inserted portion (refer to marked-up Figure 4b in the detailed action).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Mackey et al. (US Publication 2019/0329586), Myska (US Patent 9,776,443), Szumer et al. (US Patent 7,191,534), Welch (US Patent 4,688,3330, Bunger (US Patent 4,625,640), Della Monica (US Patent 4,090,301), Gover (US Patent 3,896,725), Greer (US Patent 3,363,319), Weber (US Patent 1,777,134), Rasmussen (US Patent 1,549,151), Harton (US Patent 880,888), Smith et al. (US Patent 581,525 and US Patent 518,515) and Scotford (US Patent 548,226) teaches marking devices with guides.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/           Examiner, Art Unit 2853